Citation Nr: 1601710	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-32 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent since February 19, 2009, for recurrent right shoulder dislocation with osteoarthritis and chronic tears.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1943 to February 1946.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2013, the Veteran and his spouse testified before the Board at a hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of entitlement to nonservice-connected pension benefits has been raised, and was previously referred to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  However, as the AOJ has not yet adjudicated this issue in the first instance, it is again referred to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

This case was brought before the Board in May 2013, at which time the appeal was remanded to the AOJ for further development.   The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that another remand is required in this case.  In a May 2015 supplemental statement of the case, the AOJ discussed records of treatment for the Veteran's right shoulder disability from the West Los Angeles VA Medical Center (VAMC), dated as recently as April 2014.  Comprehensive VA treatment records have not been associated with the claims file since July 2009; therefore, any subsequent VA records are unavailable for the Board to review.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records related to treatment for the Veteran's right shoulder must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.  As the Veteran has declined the opportunity for a more current examination, these records may present a more recent picture of his right shoulder impairment.

Additionally, the Veteran has also indicated he receives private treatment for his service-connected disability.  Following the Board's prior remand, the Veteran was requested to identify any such private treatment and to provide any evidence in his possession regarding his employment and educational history, as well as the effects his service-connected disabilities have on his employability.  To date, he has not responded to this request.  However, as the appeal is being remanded on other grounds, the Veteran should be afforded another opportunity to identify any non-VA treatment he is receiving for his service-connected right shoulder disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities from July 2009 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Contact the Veteran and request he identify any non-VA medical treatment for his right shoulder disability.  For each identified treatment provider, the Veteran should be requested to complete and return the necessary authorizations for the release of any treatment records not currently on file.  Reasonable efforts should be made to obtain these records.  

The Veteran is hereby advised that he may also submit any evidence or further argument relative to the claim at issue.  In addition, the Veteran should be requested to provide up-to-date information concerning his employment and educational history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is incapable of maintaining employment due to his service-connected disabilities.  

An appropriate period of time should be allowed for response.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

